Citation Nr: 9925110	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  97-21 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for low back strain 
with history of L5-S1 disc disease, currently evaluated as 20 
percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to May 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which increased the evaluation assigned 
the veteran's back disability from 0 to 10 percent, effective 
November 8, 1996.  In September 1997, the RO increased the 
evaluation assigned to 20 percent, effective October 30, 
1996.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's low back strain with history of L5-S1 disc 
disease is manifested by pain and limitation of motion.


CONCLUSIONS OF LAW

The criteria for an evaluation in excess of 20 percent for 
low back strain with history of L5-S1 disc disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned for his low 
back strain does not adequately reflect the severity of his 
back symptomatology in that his disability has become worse.

Preliminarily, the Board finds that the veteran's claim is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A claim that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 337, 381 (1994); Procelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  The Board also is satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as required under 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In addition to applying schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, the VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness, to the extent that 
any such symptoms are supported by adequate pathology.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995). 

By a rating decision dated September 1997, the RO increased 
the evaluation assigned the veteran's back disability to 20 
percent effective October 1996, pursuant to Diagnostic Code 
5293, and characterized the disability as intervertebral disc 
syndrome (IDS) due to disc involvement.  Under Diagnostic 
Code 5293, a 20 percent evaluation is warranted for moderate, 
recurring attacks of intervertebral disc syndrome.  A 40 
percent evaluation is warranted for IDS with severe, 
recurring attacks, with intermittent relief.  A 60 percent 
evaluation is warranted for IDS which is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.

VA outpatient clinical records dated February 1996 to July 
1997 show increased complaints of low back pain which 
radiated down the left leg, palpable muscle spasms in the 
right lumbar paraspinous muscle area, restricted range of 
motion secondary to pain, with medications adjusted to 
Feldene and Flexeril.  Range of motion was rotation 80 
percent left and 100 percent right, and flexion to 45 degrees 
with movement mostly in thoracic area and hips.  The examiner 
noted that range of motion was within functional limits, but 
lower extremity movements were slow and deliberate.  There 
was no focal weakness, and DTR's 2+/4.  In January 1997, the 
veteran complained of back pain radiating down both legs and 
it was noted that range of motion was restricted for flexion 
due to pain.  The veteran's EMG evaluation showed no 
radiculopathy.  

A January 1997 VA examination showed tenderness over the 
lumbosacral area and in the area of the costovertebral angles 
on pressure.  Range of motion was flexion to 30 degrees, 
extension to 10 degrees, lateral flexion to 10 degrees, and 
rotation to 10 degrees.  The examiner noted that this was 
diminished and aggravated primarily by motion.  There was no 
evidence of palpable muscle spasm.  The veteran's examination 
of the reflexes of the lower extremities were normal, both 
the ankle and knee reflexes were normal, and there was no 
evidence of atrophy.  The examiner also noted that the 
veteran had pain on straight leg raising, but no specific 
radiation of the pain when coughing.  The diagnosis was 
lumbosacral strain.  X-rays of the lumbosacral spine did not 
reveal any fracture, bone destruction, arthritis, narrowing 
of intervertebral disc spaces or other bone or joint 
abnormality.

The veteran was afforded a VA examination in October 1998 
which showed complaints of pain as well as stiffness.  The 
examination showed range of motion for forward flexion to 40 
degrees, backward extension to 20 degrees, left lateral 
flexion to 20 degrees, right lateral flexion to 20 degrees, 
left lateral flexion to 20 degrees, and right lateral 
rotation to 20 degrees.  The patient was noted to experience 
discomfort upon 40 degrees of flexion.  There was no evidence 
of painful motion during passive range of motion and there 
were no spasms noted.  There was no kyphosis, scoliosis or 
lordosis and the musculature of the back was normal.  No 
neurological abnormalities were noted, and x-ray evaluation 
indicated no degenerative joint disease of the lumbar or 
sacral spine, however, the thoracic spine revealed scoliosis.  
Multiple projections of the lumbar spine were compared to the 
examination from January 1997 and five lumbar vertebral 
bodies were again identified with no fracture, subluxation or 
abnormal paraspinal mass seen.

The medical records show that the veteran's disability 
picture corresponds to a 20 percent evaluation under 
Diagnostic Code 5293.  VA outpatient treatment records dated 
February 1996 to July 1997 confirm the veteran's complaints 
of pain and limitation of flexion.  However, no muscle spasm, 
no neurological abnormalities, no evidence of painful motion 
during passive range of motion, no postural abnormalities, 
and no osteoarthritic changes were noted on the October 1998 
VA examination.  The evidence does not show that the veteran 
has severe recurring attacks of IDS with intermittent relief, 
which are required for a 40 percent evaluation under 
Diagnostic Code 5293.  

In VAOPGCPREC 36-97 (December 12, 1997), the acting VA 
General Counsel held that: (1) Diagnostic Code 5293 involves 
loss of range of motion and, therefore, 38 C.F.R. §§ 4.40 and 
4.45 must be considered when a disability is evaluated under 
this code; (2) When a veteran receives less than the maximum 
evaluation under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though the rating 
corresponds to the maximum rating under another diagnostic 
code pertaining to limitation of motion.

The 20 percent evaluation assigned under Diagnostic Code 5293 
takes into account the functional limitation due to pain, in 
particular the veteran's limited back motion due to pain.  
See VAOPGCPREC 36-97.  Other factors listed in 38 C.F.R. 
§ 4.45, such as more movement than normal, weakened movement, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, swelling, deformity, or 
atrophy of disuse such that would warrant a rating in excess 
of that currently assigned have not been demonstrated.  The 
October 1998 VA examination noted no weakened movement, 
excess fatigability or incoordination.

Consideration must be given to the potential application of 
various other provisions of 38 C.F.R. § Parts 3 and 4, 
however, whether or not they were raised by the veteran.  See 
Suttmann v. Brown, 5 Vet. App. 127, 133 (1993); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592-593 (1991).  Accordingly, the 
Board also has evaluated the veteran's condition under 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  Diagnostic Code 
5295, provides a 20 percent evaluation for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
evaluation is warranted for severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  The medical records show that the veteran's 
disability picture corresponds to a 20 percent evaluation 
under Diagnostic Code 5295.  VA outpatient clinical records 
and the examination dated October 1998 confirm complaints of 
pain and limitation of motion.  However, there was no 
evidence of severe lumbosacral strain with listing of whole 
spine to opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  Likewise, the evidence does not show 
more than moderate limitation of motion of the spine, which 
is required under Diagnostic Code 5292.  During the October 
1998 VA examination, the veteran had forward flexion to 40 
degrees, backward extension to 20 degrees, left lateral 
flexion to 20 degrees, right lateral flexion to 20 degrees, 
left lateral rotation to 20 degrees, and right lateral 
rotation to 20 degrees.  In light of the foregoing, there is 
no basis for an assignment of an evaluation in excess of 20 
percent under either of these diagnostic codes.

When evaluating an increased rating claim, the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or it may reach such a conclusion 
on its own.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In the 
present case, the Board notes that there has been no showing 
that the veteran's service-connected disability has caused 
marked interference with employment (beyond that contemplated 
by the rating schedule) or necessitated frequent periods of 
hospitalization.  In absence of such factors, the Board finds 
that the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards" and 
need not remand this matter to the RO for consideration.  See 
Bagwell, 9 Vet. App. at 338-339; Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain with history of L5-S1 disc disease is 
denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

